          Case 1:21-cv-00796-RP Document 15 Filed 09/16/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 UNITED STATES OF AMERICA,                      §
                                                §
        Plaintiff,                              §
                                                §
 v.                                             §     Case No. 1:21-cv-00796-RP
                                                §
 THE STATE OF TEXAS,                            §
                                                §
        Defendant.                              §

                        NOTICE OF APPEARANCE OF COUNSEL

       Defendant files this Notice of Appearance of Counsel and hereby notifies the Court that

Beth Klusmann will appear as counsel in the above-captioned case along with counsel listed below.

Ms. Klusmann is a member in good standing with the State Bar of Texas and is authorized to

practice in the Western District of Texas. Her contact information is as follows:

       Beth Klusmann
       Assistant Solicitor General
       Tex. State Bar No. 24036918
       P.O. Box 12548 (MC-059)
       Austin, Texas 78711-2548
       Tel.: (512) 936-1914
       Fax: (512) 474-2697
       beth.klusmann@oag.texas.gov
          Case 1:21-cv-00796-RP Document 15 Filed 09/16/21 Page 2 of 3




Date: September 16, 2021           Respectfully submitted.

KEN PAXTON                         PATRICK K. SWEETEN
Attorney General of Texas          Deputy Attorney General for Special Litigation

BRENT WEBSTER                      WILLIAM T. THOMPSON
First Assistant Attorney General   Attorney-in-Charge
                                   Deputy Chief, Special Litigation Unit
                                   Tex. State Bar No. 24088531

                                   /s/ Beth Klusmann
                                   BETH KLUSMANN
                                   Assistant Solicitor General
                                   Tex. State Bar No. 24036918

                                   NATALIE D. THOMPSON
                                   Assistant Solicitor General
                                   Tex. State Bar No. 24088529

                                   ERIC A. HUDSON
                                   Senior Special Counsel
                                   Tex. State Bar No.
                                   eric.hudson@oag.texas.gov

                                   LEIF A. OLSON
                                   Special Counsel
                                   Tex. State Bar No. 24032801
                                   leif.olson@oag.texas.gov


                                   OFFICE OF THE ATTORNEY GENERAL
                                   P.O. Box 12548 (MC-009)
                                   Austin, Texas 78711-2548
                                   Tel.: (512) 463-2100
                                   Fax: (512) 457-4410
                                   will.thompson@oag.texas.gov
                                   beth.klusmann@oag.texas.gov
                                   natalie.thompson@oag.texas.gov
                                   eric.hudson@oag.texas.gov
                                   leif.olson@oag.texas.gov


                                   COUNSEL FOR DEFENDANT




                                         2
          Case 1:21-cv-00796-RP Document 15 Filed 09/16/21 Page 3 of 3




                                   CERTIFICATE OF SERVICE

       I certify that a true and accurate copy of the foregoing document was filed electronically
(via CM/ECF) on September 16, 2021, and that all counsel of record were served by CM/ECF.

                                            /s/ Beth Klusmann
                                            BETH KLUSMANN




                                               3
